Citation Nr: 1519446	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for C-section scar.  

2.  Entitlement to service connection for acquired psychiatric disability, to post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for lumbar spine disability.  

4.  Entitlement to service connection for a bilateral lower extremity disability, to include peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esquire




WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied entitlement to the above claimed benefits.

The Veteran and her spouse provided testimony during a hearing before the undersigned at the RO in October 2013.  A transcript is of record.  

At the hearing, the Veteran's representative asserted that service connection for an acquired psychiatric disability, to include depression, was properly before the Board.  After reviewing the May 2013 substantive appeal, and a liberal application of the regulations regarding substantive appeals, the Board finds that the issue was properly appealed to the Board.  See 38 C.F.R. § 20.202 (2014).  Therefore, the issue will be considered herein.  

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a psychiatric disability, to include PTSD and bilateral lower extremity disability, to include peripheral neuropathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A C-section scar was incurred during active military service.  

2.  Degenerative joint disease of the lumbar spine was incurred during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a C-section scar have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting service connection for C-section scar and a lumbar spine disability, the issues on appeal are substantiated, and there are no further duties to notify or assist with regard to those issues.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

C-Section Scar

The Veteran underwent a C-section in December 1977, while service on active duty.  The procedure resulted in a horizontal scar across her lower abdomen.  Service treatment records demonstrate that the Veteran complained of abdominal pain related to the C-section in April 1978.  The Veteran and her spouse testified before the Board that the scar had been painful ever since the December 1977 surgery.  She ultimately had another C-section following her discharge from military service in 1980.  

In May 2007, the Veteran underwent a hysterectomy, which resulted in a vertical scar.  At the time of the hysterectomy, extensive adhesions were noted and were described as secondary to the two C-sections.  Multiple VA and private treatment records, including in December 2011, April and May 2012, and April 2013 demonstrate complaints of abdominal pain around the C-section scar and stated that adhesions were suspected as the cause of the pain.  

A September 2011 VA examiner stated that the Veteran's C-section scar is related to service, but that it was unclear if her abdominal pain was related as she had had two other abdominal surgeries.  

At the Board hearing, the Veteran and her husband testified that the scar from the December 1977 C-section had been symptomatic ever since the procedure.  

In April 2011, the Veteran submitted a private opinion from Dr. E.A. who concluded, after reviewing the evidence of record and noting the Veteran's reports as well as the service and VA treatment records, that it is more likely than not that the Veteran's chronic pelvic pain is attributable to her initial C-section surgery in service.  

Resolving all doubt in the Veteran's favor, and given the lay evidence from the Veteran and her husband as well as the VA and private examiners' opinions, the Board finds that the weight of the evidence is in favor of granting service connection for C-section scar.  38 U.S.C.A. § 5107(b).
Lumbar Spine

The evidence of record demonstrates a current diagnosis of degenerative joint disease of the lumbar spine found upon a May 2013 MRI.  Service treatment records document several episodes of treatment for back-related symptoms.  

Post-service treatment records document complaints of back pain related to service as early as September 1990, well before she filed her current claim for service connection benefits.  

In September 2011, a VA examiner diagnosed lumbosacral strain and concluded that it is less likely as not that the condition is related to active service.  The examiner stated that the Veteran was not shown to have chronic back pain in service and there is no record showing continuity of back pain for many years after service.  However, the Board notes that in providing the etiology opinion the examiner failed to consider the Veteran's reports regarding the onset of back symptoms during service and a continuity of such symptoms ever since as well as the fact that the Veteran attributed her back pain in the September 1990 treatment record to an in-service injury.  

During the Board hearing, the Veteran and her spouse testified that her back pain began during service and has continued ever since.  

An April 2014 opinion from Dr. E.A. noted the in-service reports of back pain in service following trauma, and the Veteran's reports of an absence of post-service injury to her back.  The physician stated that the trauma caused by the motor vehicle accident combined with the physical trauma caused by her husband during service are more than sufficient to have caused her current condition and the lack of post-service trauma left only one viable cause.  The physician concluded that it was more likely than not that the Veteran's current degenerative joint disease of the lumbar spine is related to service.  

The Board concludes that at the very least, the evidence of record is in equipoise.  Resolving all doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's degenerative joint disease of the lumbar spine and service; therefore, the claim is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a C-section scar is granted.  

Service connection for degenerative joint disease of the lumbar spine is granted.  


REMAND

VA and private treatment records document current diagnoses of acquired psychiatric disabilities, including recurrent depressive disorder.  Service treatment records are negative for any diagnoses of acquired psychiatric disabilities.  

During the Board hearing, the Veteran and her spouse described about how they met and were married during service.  They testified about how her acquired psychiatric symptoms, including depression and anxiety, began during service as a result of significant physical and mental spousal abuse.  

The Veteran submitted a December 2013 private opinion from Dr. L.B., who concluded following a review of the claims file and an interview with the Veteran that it was more likely than not that her psychological symptoms, diagnosed as posttraumatic stress disorder, recurrent depressive disorder, and adult physical abuse, are directly related to her time in the armed services.  

A VA opinion was not obtained regarding the claim for service connection for an acquired psychiatric disability.  


In the Veteran's January 2011 claim, she listed "bilateral lower extremity to include feet and legs" as a disability.  She reported burning in her feet and stated that she had been diagnosed with neuropathy.  VA treatment records document complaints of pain radiating from the lumbar spine down the legs and feet, a finding of a history suggestive of neuropathic pain in the feet, and that the Veteran was prescribed medication for neuropathy.  

The September 2011 VA examiner noted the Veteran's complaints of bilateral leg and foot burning pain, numbness, and weakness.  The sensory examination revealed found decreased vibration, pain or pinprick, and light touch bilaterally as well as dysesthesias.  The examiner diagnosed peripheral neuropathy, bilateral lower extremity and concluded that the disability was not related to service as she did not show any signs of the condition in the service treatment records.  The examiner also stated that the neuropathic symptoms were not related to the lumbar spine, but a rationale was not provided.  

The Board notes that this opinion is inadequate as it failed to provide a rationale which considered the lay evidence of record.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Moreover, as service connection for lumbar degenerative joint disease has been granted, an opinion regarding a proximate connection between that disability and the bilateral lower extremity symptoms must be obtained.  

All outstanding records of ongoing VA treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Schedule the veteran for a VA psychiatric examination.  The Veteran has claimed that current psychiatric disability is related to spousal abuse in service and that claim has been corroborated by her spouse.  All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

A multiaxial evaluation based on DSM-IV diagnostic criteria should be done.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether claimed spousal abuse in service was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and the in-service stressor of spousal abuse.  

For any psychiatric disability other than PTSD diagnosed since the claim in January 2011 (including, but not limited to, depression) the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service.  If not, was it caused or aggravated by a service-connected disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner must provide reasons for each opinion given.  If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Schedule the Veteran for a VA peripheral nerves examination with an appropriate physician to determine whether she currently has peripheral neuropathy, or whether any other current bilateral lower extremity disability is related to service or service-connected lumbar spine disability.   

The examiner must specifically list all current bilateral lower extremity symptoms and the corresponding diagnosis or diagnoses and should specifically state whether the Veteran has or has ever had since the institution of the claim in January 2011 any peripheral neuropathy or radiculopathy.  If the examiner finds that the Veteran does not have current peripheral neuropathy, the examiner must discuss these findings in relation to the September 2011 VA examiner's diagnosis of peripheral neuropathy, bilateral lower extremity.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lower extremity disability had onset in service or is otherwise related to a disease or injury in service.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's lower extremity disability(s) was either (a) proximately caused by or (b) proximately aggravated by her service-connected lumbar spine disability.  If the examiner states the claimed lower extremity disability(s) is aggravated by the lumbar spine disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the lumbar spine disability beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


